Important information for shareholders of PUTNAM MANAGED HIGH YIELD TRUST The document you hold in your hands contains a combined prospectus/proxy statement and proxy card. A proxy card is, in essence, a ballot. When you vote your proxy, it tells us how to vote on your behalf on important issues relating to your fund. If you complete and sign the proxy, well vote it exactly as you tell us. If you simply sign the proxy, well vote it in accordance with the Trustees recommendation on page 8. We urge you to carefully review the prospectus/proxy statement, and provide your voting instructions by using any of the methods shown on your proxy card. When shareholders dont return their proxies in sufficient numbers, we have to make follow-up solicitations, which can cost your fund money. We want to know how you would like to vote, and welcome your comments. Please take a few minutes with these materials and return your proxy to us. Table of Contents A Message from the Chairman 1 Notice of a Meeting of Shareholders 3 Prospectus/Proxy Statement 5 PROXY CARD ENCLOSED If you have any questions, please contact us at 1 800-780-7316, the toll-free number we have set up for you, or call your financial representative. A Message from the Chairman Dear Shareholder: I am writing to ask for your vote on an important matter that affects your investment in Putnam Managed High Yield Trust (Managed High Yield Trust). While you are, of course, welcome to join us at Managed High Yield Trusts meeting, most shareholders cast their vote by filling out and signing the enclosed proxy card, by calling or by voting via the Internet. We are asking for your vote on the following matter: 1. Approving the proposed merger of Managed High Yield Trust into Putnam High Yield Trust (High Yield Trust), an open-end mutual fund with investment objectives and policies substantially identical to those of Managed High Yield Trust. In this merger, your common shares of Managed High Yield Trust would, in effect, be exchanged on a tax-free basis for Class A shares of High Yield Trust with an equal total net asset value. Managed High Yield Trust and High Yield Trust both seek high current income, with capital growth as a secondary objective to the extent consistent with achieving high current income. Both funds invest mainly in bonds that * are obligations of U.S. companies * are below investment-grade in quality and * have intermediate- to long-term maturities (three years or longer). The Trustees of your fund have carefully reviewed the terms of the proposed merger and unanimously recommend that shareholders of Managed High Yield Trust approve the proposed merger. The Trustees recommend the proposed merger because they believe that the potential benefits of the merger significantly outweigh the potential disadvantages. 1 The Trustees expect that, as a result of the proposed merger, shareholders of Managed High Yield Trust will benefit from a lower expense ratio. Other potential benefits, and potential disadvantages, of the proposed merger are discussed in the prospectus/proxy statement, which we urge you to review carefully. Im sure that you, like most people, lead a busy life and are tempted to put this proxy aside for another day. Please dont. When shareholders do not return their proxies, their fund may have to incur the expense of follow-up solicitations. All shareholders benefit from the speedy return of proxies. Your vote is important to us. We appreciate the time and consideration I am sure you will give this important matter. If you have questions about this proposal, please call 1-800-780-7316 or contact your financial representative. Sincerely yours, John A. Hill, Chairman 2 PUTNAM MANAGED HIGH YIELD TRUST Notice of a Meeting of Shareholders * This is the formal agenda for your funds shareholder meeting. It tells you what matters will be voted on and the time and place of the meeting, in the event that you attend in person. To the Shareholders of Putnam Managed High Yield Trust: A Meeting of Shareholders of Putnam Managed High Yield Trust (Managed High Yield Trust) will be held on August 8, 2006, at 11:00 a.m. Eastern time, on the 12th Floor of One Post Office Square, Boston, Massachusetts, to consider the following: 1. Approving an Agreement and Plan of Reorganization providing for the transfer of all of the assets of Managed High Yield Trust to Putnam High Yield Trust (High Yield Trust) in exchange for the issuance and delivery of Class A shares of beneficial interest of High Yield Trust and the assumption by High Yield Trust of all the liabilities of Managed High Yield Trust, and the distribution of such shares to the shareholders of Managed High Yield Trust in complete liquidation of Managed High Yield Trust; and 2. To transact such other business as may properly come before the Meeting or any adjournment or adjournments thereof. By Judith Cohen, Clerk, on behalf of the Trustees John A. Hill, Chairman Jameson A. Baxter, Vice Chairman George Putnam, III, President Charles B. Curtis Myra R. Drucker Charles E. Haldeman, Jr Paul L. Joskow Elizabeth T. Kennan Robert E. Patterson W. Thomas Stephen Richard B. Worley 3 * * * THE TRUSTEES URGE YOU TO MARK, SIGN, DATE AND MAIL THE ENCLOSED PROXY IN THE POSTAGE-PAID ENVELOPE PROVIDED OR RECORD YOUR VOTING INSTRUCTIONS BY AUTOMATED TELEPHONE OR VIA THE INTERNET SO THAT YOU WILL BE REPRESENTED AT THE MEETING. July 6, 4 Prospectus/Proxy Statement June 23, 2006 Acquisition of the assets of Putnam Managed High Yield Trust One Post Office Square Boston, Massachusetts 02109 1-617-292-1000 by and in exchange for shares of Putnam High Yield Trust One Post Office Square Boston, Massachusetts 02109 1-617-292-1000 Table of Contents I. Questions and Answers Regarding Approval of the Merger 8 II. Risk Factors 19 III. Information about the Proposed Merger 24 IV. Information about the Funds 38 V. Further Information about Voting and the Meeting 55 Appendix A  Agreement and Plan of Reorganization A-1 This Prospectus/Proxy Statement relates to the proposed merger of Putnam Managed High Yield Trust (Managed High Yield Trust) into Putnam High Yield Trust (High Yield Trust). As a result of the proposed merger, each shareholder of Managed High Yield Trust would receive Class A shares of High Yield Trust equal in value to the net asset value of the shareholders Managed High Yield Trust shares. The Notice of Special Meeting, the proxy card and this Prospectus/Proxy Statement are being mailed on or about July 6, 2006. The Prospectus/ Proxy Statement explains concisely what you should know before voting on the proposed merger or investing in High Yield Trust, a diversified, open-end management investment company. Please read this Prospectus/Proxy Statement and keep it for future reference. 5 The following documents have been filed with the Securities and Exchange Commission (the SEC) and are incorporated into this Prospectus/Proxy Statement by reference: (i) the retail share class prospectus of High Yield Trust, dated December 30, 2005, as supplemented (the High Yield Trust Prospectus); (ii) the statement of additional information (SAI) relating to the proposed merger, dated June 23, 2006; (iii) the Performance Summary, Report of Independent Registered Public Accounting Firm and financial statements included in Managed High Yield Trusts Annual Report to Shareholders for the fiscal year ended May 31, 2005; and (iv) the financial statements included in Managed High Yield Trusts Semiannual Report to Shareholders for the period ended November 30, 2005. This Prospectus/Proxy Statement is being mailed with a copy of the High Yield Trust Prospectus. Shareholders may obtain free copies of any of the above, request other information about the funds, or make shareholder inquiries by contacting their financial representative, by visiting the Putnam Investments website at www.putnam.com, or by calling Putnam toll-free at 1-800-225-1581. The securities offered by this Prospectus/Proxy Statement have not been approved or disapproved by the SEC, nor has the SEC passed upon the accuracy or adequacy of this Prospectus/Proxy Statement. Any representation to the contrary is a criminal offense. Shares of High Yield Trust are not deposits or obligations of, or guaranteed or endorsed by, any financial institution, are not insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other agency, and involve risk, including the possible loss of principal amount invested. 6 This document will give you the information you need to vote on the proposal. Much of the information is required under SEC rules; some of it is technical. If there is anything you dont understand, please contact us at our toll-free number, 1-800-780-7316, or call your financial representative. Like Managed High Yield Trust, High Yield Trust is in the family of funds managed by Putnam Investment Management, LLC (Putnam Management). High Yield Trust and Managed High Yield Trust are collectively referred to herein as the funds, and each is referred to individually as a fund. The common shares of Managed High Yield are listed on the New York Stock Exchange (the NYSE) under the symbol PTM. You may inspect reports, proxy material and other information concerning Managed High Yield Trust at the NYSE. Managed High Yield Trust and High Yield Trust are subject to the informational requirements of the Securities Exchange Act of 1934 and Investment Company Act of 1940 and, as a result, file reports and other information with the SEC. You may review and copy information about the funds, including the SAI, at the SECs public reference room at treet, N.E., Room 1580, Washington, DC 20549. You may call the SEC at 202-551-8090 for information about the operation of the public reference room. You may obtain copies of this information, with payment of a duplication fee, by electronic request at the following e-mail address: publicinfo@sec.gov, or by writing the SECs Public Reference Section, Washington, D.C. 20549-0102. You may also access reports and other information about the funds on the EDGAR database on the SECs website at http://www.sec.gov. You may need to refer to the funds file number. 7 I. Questions and Answers Regarding Approval of the Merger * The responses to the questions that follow provide an overview of key points typically of concern to shareholders considering a proposed merger between a closed-end and an open-end mutual fund. These responses are qualified in their entirety by the remainder of the Prospectus/Proxy Statement, which contains additional information and further details about the proposed merger. 1. What is being proposed? The Trustees of the funds are recommending that shareholders of Managed High Yield Trust approve the proposed merger of Managed High Yield Trust into High Yield Trust and the related transactions contemplated by the Agreement and Plan of Reorganization between the funds dated as of May 25, 2006. If approved by shareholders, all of the assets of Managed High Yield Trust will be transferred to High Yield Trust. In exchange, High Yield Trust will issue and deliver Class A shares of High Yield Trust (the Merger Shares) to Managed High Yield Trust with a value equal to the value of Managed High Yield Trusts assets net of liabilities and will also assume all of the liabilities of Managed High Yield Trust. Immediately following the transfer, the Merger Shares received by Managed High Yield Trust will be distributed to its shareholders, pro rata. 2. What will happen to my shares of Managed High Yield Trust as a result of the proposed merger? Your shares of Managed High Yield Trust will, in effect, be exchanged on a tax-free basis for Class A shares of High Yield Trust with an equal aggregate net asset value on the date of the merger. The High Yield Trust shares that you receive will be subject to the redemption fee (described in more detail below) payable to High Yield Trust. 8 3. Why is the merger being proposed at this time? The Trustees are proposing the merger of Managed High Yield Trust into High Yield Trust because it offers shareholders of Managed High Yield Trust the opportunity to invest in a fund with substantially similar investment policies and a lower expense ratio. While there are benefits ordinarily associated with investment in a closed-end fund, the Trustees believe that, in the case of Managed High Yield Trust, the expected bene-fits from the proposed merger outweigh the benefits of a closed-end fund structure. For a detailed discussion of the Trustees deliberations, see Information about the Proposed Merger  Trustees Considerations Relating to Proposed Merger. The Trustees of the Putnam funds, who serve as Trustees of each of the funds involved in the proposed merger, have carefully considered the anticipated benefits and costs of the proposed merger to the shareholders of your fund. The Trustees of your fund, including all of the Trustees who are not interested persons (as defined in the Investment Company Act of 1940, as amended (the 1940 Act)) of your fund or Putnam Management (these Trustees are referred to as Independent Trustees throughout this Prospectus/Proxy Statement), have unanimously determined that the proposed merger is in the best interest of the shareholders of your fund and recommend that shareholders vote FOR approval of the proposed merger. 4. How do the investment goals, policies and restrictions of the two funds compare? Investment Goals, Policies and Strategies The investment goals and strategies of the funds are substantially identical. Both Managed High Yield Trust and High Yield Trust seek high current income, with capital growth as a secondary objective to the extent consistent with achieving high current income. Under normal circumstances, each fund invests at least 80% of its net assets in securities rated below investment grade. The investment goals and strategies for each fund are stated in the following table: 9 Managed High Yield Trust High Yield Trust Investment The funds primary objec- The fund seeks high Goal tive is to seek high current current income. Capital income. The fund will also growth is a secondary seek capital growth as a goal when consistent secondary objective, to with achieving high the extent consistent with current income. its objective of seeking current income. Investment To invest primarily To invest primarily Strategies in bonds that in bonds that * are obligations of * are obligations of U.S. companies U.S. companies * are below investment- * are below investment- grade in quality grade in quality * have intermediate- * have intermediate- to long-term to long-term maturities (three maturities (three years or longer). years or longer). The funds also share substantially identical non-fundamental investment policies, except with respect to diversification, investment in non-U.S. securities, investments in restricted securities and investments in unrated securities and derivatives, as described below. In addition, the smaller size of Managed High Yield Trust may at times constrain its ability to participate in some of the investments that High Yield Trust makes (such as investments in floating rate loans with a large minimum investment size). Managed High Yield Trust is a non-diversified investment company, meaning that it may invest more of its assets in the securities of fewer companies than High Yield Trust. However, in recent years, Managed High Yield Trust has not taken advantage to any significant degree of its ability to concentrate its investments among fewer issuers. (As of March 31, 2006, each fund held over 500 positions within its investment portfolio.) High Yield Trusts investment policies permit it greater flexibility to invest in non-U.S. securities, which may compose up to 35% of the funds net assets. In contrast, Managed High Yield Trust may invest a maximum of 15% of its net assets in U.S. dollar-denominated securities of non-U.S. issuers, with a separate maximum of 5% of net assets in non-U.S. dollar securities. Although High Yield Trust accordingly has greater discretion to purchase non-U.S. investments as a result of this difference, the portfolio management team has not pursued non-U.S. investments as a primary strategy in recent years. 10 High Yield Trust will not invest in securities that are not readily marketable, securities restricted as to resale (excluding securities determined by the Trustees of the fund (or the person designated by the Trustees of the fund to make such determinations) to be readily marketable, or repurchase agreements maturing in more than seven days, if, as a result, more than 15% of the funds net assets (taken at current value) would be invested in any combination of the above securities. Managed High Yield Trust is not subject to any limitation on the portion of its assets that may be invested in such securities, which may be viewed as illiquid. High Yield Trust may invest without limit in unrated fixed-income securities, while Managed High Yield Trust may only invest in such securities up to a limit of 20% of the funds total assets. As a matter of internal policy, High Yield Trust also has more flexibility than Managed High Yield Trust with respect to the use of derivatives; however, in recent years there has been only limited difference in the funds use of derivatives. It is not expected that, in connection with the proposed merger, there will be any significant dispositions of Managed High Yield Trusts portfolio securities. 5. How do the management fees and other expenses of the funds compare, and what are they estimated to be following the proposed merger? The following tables summarize the fees and expenses you may pay when investing in the funds, annual operating expenses for each fund, and the pro forma expenses of High Yield Trust, assuming consummation of the proposed merger and based on pro forma combined assets as of February 28, 2006. Expenses for Managed High Yield Trust are based on amounts incurred during the funds most recent fiscal year, which ended on May 31, 2006. Expenses for High Yield Trust are based on amounts incurred during the funds most recent fiscal year, which ended on August 31, 2005. Please see Information about the Proposed Merger  Trustees Considerations Relating to the Proposed Merger for more information on the expenses of the funds. 11 Shareholder transaction expenses (fees paid directly from your investment) Managed High Yield Trust High Yield High Yield Trust (Class A Shares) Trust (Class A shares) pro forma combined Maximum Sales Charge (Load) imposed on purchases (as a percentage of offering price) None(a) 3.75%(b) 3.75%(b) Maximum Deferred Sales Charge (Load) (as a percentage of the original purchase price or redemption proceeds, whichever is lower) None 1.00%(c) 1.00%(c) Dividend Reinvestment Plan None(d) N/A N/A Maximum Redemption Fee (as a percentage of total redemption proceeds) None(e) 2.00%(f) 2.00%(f) Annual Fund Operating Expenses (expenses that are deducted from fund assets) High Yield Trust Managed High High Yield Trust (Class A shares) Yield Trust (Class A shares) pro forma combined** Management Fees 0.75%* 0.56% 0.57% Distribution (12b-1) Fees  0.25% 0.25% Other Expenses 0.50% 0.16% 0.18% Total Annual Fund Operating Expenses 1.25% 0.97% 1.00% (a) Shares of Managed High Yield Trust purchased on the secondary market are not subject to sales charges but may be subject to brokerage commissions or other charges. The table does not reflect the underwriting commission paid by shareholders in Managed High Yield Trusts initial offering. (b) This sales charge does not apply to Merger Shares, but does apply to any additional Class A shares of High Yield Trust that an investor purchases after the merger. Certain investments may qualify for discounts on applicable sales charges. See How do I buy fund shares? in the High Yield Trust Prospectus for details. (c) A deferred sales charge of 1.00% may be imposed on certain redemptions of Class A shares bought without an initial sales charge. This charge will not apply to the Merger Shares. See How do I buy fund shares? in the High Yield Trust Prospectus for details. (d) Each participant in Managed High Yield Trusts dividend reinvestment plan pays a proportionate share of the brokerage commissions incurred with respect to open market purchases in connection with the plan. With respect to the funds last fiscal year, participants in the plan incurred brokerage commissions representing approximately $0.04 per share. (e) Shares of Managed High Yield Trust are not redeemable. 12 (f) A 2.00% redemption fee (also referred to as a short-term trading fee) may apply to any shares that are redeemed (either by selling or exchanging into another Putnam fund) within five days of purchase, and a 1.00% short-term trading fee may apply to any shares that are redeemed (either by selling or exchanging into another Putnam fund) within six to 90 days of purchase. * Includes a quarterly investment management fee that, effective January 1, 2006, is based on the average weekly assets of the fund at the annual rate of 0.55% of the first $500 million of average weekly assets, with breakpoints at higher asset levels. Also includes a quarterly administrative service fee that, effective January 1, 2006, is payable at the annual rate of 0.20% of the average weekly assets of the fund. Average weekly assets means the average of the weekly determinations of the difference between the total assets of the fund (including any assets attributable to leverage for investment purposes through incurrence of indebtedness) and the total liabilities of the fund (excluding liabilities incurred in connection with leverage for investment purposes). ** Reflects current fees and expenses of High Yield Trust, which are higher than the fees and expenses incurred during its fiscal year ended August 31, 2005 reflected in the preceding column due to normal fund operations (and not due to the proposed merger). Does not reflect non-recurring expenses related to the merger. If these expenses had been reflected, pro forma Other Expenses and Total Annual Fund Operating Expenses would have been unchanged. The tables are provided to help you understand the expenses of investing in the funds and your share of the operating expenses that each fund incurs and that Putnam Management expects the combined fund to incur in the first year following the merger. Please note that, in the expense table for Managed High Yield Trust, it is assumed that all dividends and distributions are reinvested at net asset value, although participants in that funds Dividend Reinvestment Plan may receive shares at the market price in effect at the time, which may be below net asset value. Examples These examples translate the expenses shown in the preceding table into dollar amounts. By doing this, you can more easily compare the cost of investing in the funds. The examples make certain assumptions. They assume that you invest $10,000 in a fund for the time periods shown and then redeem all your shares at the end of those periods. They also assume, as required by the SEC, a 5% return on your investment each year and that a funds operating expenses remain the same. The examples are hypothetical; your actual costs and returns may be higher or lower. The information for High Yield Trust and High Yield Trust (pro forma combined) reflects the maximum sales charge (load) of 3.75% applicable to Class A shares of High Yield Trust. This sales charge does not apply to Merger Shares but would apply to any subsequent purchases of Class A shares of High Yield Trust. 13 1 Year 3 Years 5 Years 10 Years Managed High Yield Trust $127 $397 $686 $1,511 High Yield Trust (Class A shares) $470 $672 $891 $1,520 High Yield Trust pro forma combined (Class A shares) $473 $681 $907 $1,554 6. How does the investment performance of the funds compare? The following information provides some indication of each funds risks. The charts show year-to-year changes in the net asset value performance of Managed High Yield Trusts shares and High Yield Trusts Class A shares. The table following the charts compares each funds performance to that of a broad measure of market performance. Of course, a funds past performance is not an indication of future performance. 14 Performance figures in the bar charts do not reflect the impact of sales charges. If they did, performance would be less than that shown. Year-to-date performance through March 31, 2006 for the funds shares was 2.89% for Managed High Yield Trust and 2.38% for Class A shares of High Yield Trust. During the periods shown in the bar chart, High Yield Trusts highest return for a quarter was 9.29% (quarter ending 6/30/03) and the lowest return for a quarter was 11.02% (quarter ending 9/30/98). During the periods shown in the bar chart, Managed High Yield Trusts highest return at net asset value for a quarter was 8.93% (quarter ended 6/30/03) and the lowest return for a quarter was 10.41% (quarter ended 9/30/98). Average Annual Total Returns (for periods ending December 31, 2005) Past Past Past 1 year 5 years 10 years High Yield Trust Class A (before taxes) 0.19% 7.69% 5.24% Class A (after taxes on distributions) 2.71% 4.13% 1.41% Class A (after taxes on distributions and sale of fund shares) 0.16% 4.33% 2.00% Managed High Yield Trust Common shares (at net asset value) 4.02% 7.80% 5.54% Common shares (at market price) 2.97% 4.00% 4.16% JP Morgan Developed High Yield Index (no deduction for fees, expenses or taxes) 2.62% 9.42% 6.91% Unlike the bar chart above, this performance information reflects the impact of sales charges with respect to Class A shares of High Yield Trust, although, like the bar chart above, the information does not reflect any brokerage commission associated with the purchase of Managed High Yield Trust on the NYSE or any sales charges paid in that funds initial public offering. Class A share performance for High Yield Trust reflects the current maximum initial sales charge (which reflects a reduction that took effect after December 31, 2004). For a portion of the period, High Yield Trusts performance benefited from Putnam Managements agreement to limit the funds expenses. Each funds performance is compared to the JP Morgan Developed High Yield Index, 15 an unmanaged index of high yield fixed-income securities issued in developed countries. After-tax returns reflect the highest individual federal income tax rates and do not reflect state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. After-tax returns are not relevant to those investing through 401(k) plans, IRAs or other tax-deferred arrangements. 7. Will my dividend be affected by the proposed merger? The Trustees expect that shareholders of Managed High Yield Trust will not see any material change in the dividends they receive as a result of the proposed merger, although there can be no assurance that this will be the case. As of December 31, 2005, the current dividend rates for Managed High Yield Trust shares and Class A shares of High Yield Trust were 6.50% and 7.41%, respectively, and the estimated dividend rate for Class A shares of High Yield Trust on a pro forma basis, after giving effect to the proposed merger, would have been 7.11% . As of December 15, 2005, and December 31, 2005, the SEC yields for Managed High Yield Trust shares and Class A shares of High Yield Trust were 6.78% and 6.98%, respectively. Over the longer term, the level of dividends will depend on market conditions and the ability of Putnam Management to invest High Yield Trusts assets, including those received in the merger, in securities meeting High Yield Trusts investment objectives and policies. High Yield Trust will not permit any holder of certificated Managed High Yield Trust shares at the time of the proposed merger to receive cash dividends or other distributions, receive certificates for Merger Shares or pledge Merger Shares until the certificates for Managed High Yield Trust shares have been surrendered, or, in the case of lost certificates, until adequate surety bond has been posted. To obtain information on how to return your share certificates for Managed High Yield Trust after the merger (if approved) is completed, please call Putnam at 1-800-225-1581. If a shareholder is not, for the reason above, permitted to receive cash dividends or other distributions on Merger Shares, High Yield Trust will pay all of that shareholders dividends and distributions in additional shares, notwithstanding any election the shareholder may have made previously to receive dividends and distributions on Managed High Yield Trust shares in cash. 16 8. What are the federal income tax consequences of the proposed merger? For federal income tax purposes, no gain or loss is expected to be recognized by Managed High Yield Trust or its shareholders as a result of the proposed merger. However, because the proposed merger will end the tax year of Managed High Yield Trust, the proposed merger may accelerate distributions from Managed High Yield Trust to shareholders. Certain other tax consequences are discussed below under Information about the Proposed Merger  Federal Income Tax Consequences. 9. Do the procedures for purchasing, redeeming and exchanging shares of the two funds differ? Yes. The procedures for purchasing and redeeming shares of each fund, and for exchanging shares of each fund for shares of other Putnam funds, are different, due to the fact that Managed High Yield Trust is a closed-end fund while High Yield Trust is an open-end fund. High Yield Trust makes a continuous public offering of its shares and currently offers six classes of shares. Shares of High Yield Trust may be purchased either through investment dealers that have sales agreements with Putnam Retail Management Limited Partnership (Putnam Retail Management) or directly through Putnam Retail Management at prices based on net asset value, plus varying sales charges, depending on the class and dollar value of shares purchased. Reinvestment of distributions by High Yield Trust is made at net asset value for all classes of shares. High Yield Trust shares may be redeemed (in essence, sold to the Fund) on any day that the NYSE is open at their net asset value next determined after receipt by the fund, either directly or through an investment dealer, of a properly completed redemption request, less any applicable deferred sales charge and/or redemption fee (also referred to as a short-term trading fee). The Merger Shares received by shareholders in connection with the proposed merger will not be subject to any deferred sales charge but will be subject to a 2.00% redemption fee that will apply to any shares redeemed (either by selling or exchanging into another fund) within five days of purchase, and to a 1.00% fee that will apply to any shares redeemed (either by selling or exchanging into another fund) within six to 90 days of purchase. Shares acquired in the proposed merger will be deemed to have been purchased on the date the Merger is completed. 17 As a closed-end investment company, Managed High Yield Trust does not currently offer its shares for sale. Shares of Managed High Yield Trust trade on the NYSE at prevailing market prices, and transactions in such shares typically involve brokerage commissions. Since Managed High Yield Trust is a closed-end investment company, shareholders do not have the right to redeem or exchange their shares. Instead, shareholders may sell their shares on the NYSE at the market price. Although shares of Managed High Yield Trust have at times traded at a premium to net asset value, for the last few years, they have traded at a discount from net asset value. See Information about the Funds Trading Information. 10.How will I be notified of the outcome of the vote? If the proposed merger is approved by shareholders, you will receive confirmation after the reorganization is completed, indicating your new account number and the number of Class A High Yield Trust shares you are receiving. To obtain information on how to return your share certificates for Managed High Yield Trust, please call Putnam at 1-800-225-1581. Otherwise, you will be notified in the next shareholder report of Managed High Yield Trust. 11. Will the number of shares I own change? Yes, the number of shares you own will change, but the total value of the shares of High Yield Trust you receive will equal the total value (based on net asset value, not market value) of the shares of Managed High Yield Trust that you hold at the time of the proposed merger. Even though the net asset value per share of each fund is different, the total net asset value of your holdings will not change as a result of the merger. 12. What shareholder vote is required to approve the proposed merger? Approval of the proposed merger will require the yes vote at the meeting of shareholders of the majority of the outstanding shares of Managed High Yield Trust. 18 II. Risk Factors * What are the principal risks of High Yield Trust, and how do they compare with those of Managed High Yield Trust? Because the funds have substantially identical investment goals and strategies, the principal risks of an investment in High Yield Trust are generally similar to the risks of an investment in Managed High Yield Trust, except with respect to certain risks applicable generally to open-end investment companies. These risks are: * The risk that High Yield Trusts need to meet redemption requests might limit its investment flexibility relative to that of Managed High Yield Trust. As an open-end fund, to meet potential redemption requests, High Yield Trust may need to retain cash reserves or invest in more liquid securities than it otherwise would, and may have to liquidate portfolio securities, in order to meet redemptions. Similarly, as an open-end fund, High Yield Trust could receive significant inflows, and may experience delays in investing those inflows.
